    Case 1:19-cr-00464-PKC Document 61
                                    60 Filed 03/25/21
                                             03/23/21 Page 1 of 1




Myers & Galiardo, LLP   I 52 Duane Street, 7FI., New York, NY 10007 I 212-986-5900 I www.citylaw.nyc
BY ECF:
Honorable P. Kevin Castel                                       March 23, 2021
United States District Judge              Sentencing is adjourned from April 7 to
Daniel Patrick Moynihan                   June 15, 2021 at 11:00 a.m. in Courtroom 11D.
United States Courthouse                  SO ORDERED.
500 Pearl Street                          Dated: 3/26/2021
New York, NY 10007-1312

                                        USA v. Pivnik
                                       19 CR 464 (PKC)
Your Honor,

       I represent Bryan Pivnick who is currently scheduled for sentencing
April 7, 2021 before Your Honor. Because of the unique circumstances
behind Mr. Pivnick’s case, the Defense will not be consenting to any form of
remote electronic sentencing procedure.

       In light of the uptick in Covid cases at the Westchester County Jail and
the most recent Chief Judge’s directive to limit in-person appearances we
request the matter be adjourned one final time when hopefully in-person
appearances will become safer because of the vaccine. Please adjourn to any
date convenient for the Court between June 14, 2021 and June 25, 2021.

       I have consulted with the Government, which has no objection to this
adjournment request.


                                                                     Respectfully,

                                                                     /s/Matthew D. Myers
                                                                     Attorney for Defendant




                                            N •Y•C
